.SMITH, Judge.
Appellant Henderson, who when apprehended at the scene of a break-in possessed a substantial quantity of stolen goods, was tried jointly with Thomas E. Reynolds whose appeal was also decided today. Reynolds v. State, 332 So.2d 27 (Fla.App. 1st, 1976). Henderson complains, as did Reynolds, of the trial court’s failure to repeat the court’s charge on the presumption of innocence when, as requested by the jury, he recharged on the State’s burden of proof. The evidence of Henderson’s guilt was overwhelming and the court’s failure to repeat all portions of the requested charge was harmless to Henderson. DeLaine v. State, 262 So.2d 655 (Fla.1972); Mathews v. State, 221 So.2d 431 (Fla.App.2d, 1969).
AFFIRMED.
RAWLS, Acting C. J., and MILLS, J., concur.